TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00379-CV


Michelle Leigh Conkle, Appellant

v.

Benjamin R. Barnes; Rachelle Chery, AutoNation, Inc.; RI/RMT Acquisition, Ltd.; 
and RI/RMT Acquisition GP, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-06-003373, HONORABLE JON N. WISSER, JUDGE PRESIDING


O R D E R

		Appellant Michelle Leigh Conkle and appellees Benjamin R. Barnes, Rachelle Chery,
AutoNation, Inc., RI/RMT Acquisition, Ltd., and RI/RMT Acquisition GP have filed an agreed
motion requesting that Barnes be dismissed as an appellee on the basis that he was non-suited at trial
and is no longer a party to this litigation.  See Tex. R. App. P. 42.1.  Accordingly, we grant the
motion and dismiss Barnes as an appellee.  Cause number 03-08-00379-CV will proceed with the
remaining parties, styled Michelle Leigh Conkle v. Rachelle Chery; AutoNation, Inc.; RI/RMT
Acquisition, Ltd.; and RI/RMT Acquisition GP.
 
___________________________________________					          Diane M. Henson, Justice
Before Justices Patterson, Waldrop and Henson
Filed:   October 17, 2008